Citation Nr: 1431430	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-27 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for nonunion, right scaphoid, with arthritis of the right wrist.

2.  Entitlement to an evaluation in excess of 50 percent for anxiety disorder and depression.

3.  Entitlement to service connection for alcoholism, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney at Law



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to November 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During the course of this appeal, the Veteran filed a claim seeking entitlement to a total disability rating based upon individual unemployability.  This claim has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.


REMAND

A.  Nonunion, Right Scaphoid with Arthritis of the Right Wrist

In June 2007, and again in November 2010, the Veteran underwent examinations to determine the severity of his nonunion, right scaphoid with arthritis of the right wrist.  In a November 2011 statement, the Veteran's representative argued that these examinations failed to adequately address the functional loss of the Veteran's right wrist due to pain on use or during flare-ups.  See 38 C.F.R. § 4.40, 4.45, 4.59 (2013).  Given these allegations, along with the passage of time, the RO must request updated evidence from the Veteran, and then schedule him for the appropriate examination to ascertain the current severity of his service-connected nonunion, right scaphoid with arthritis of the right wrist.  38 C.F.R. § 3.159(c)(4)(i) (2013); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

B.  Alcoholism, Low Back, Psychiatric Disorders

In October 2011, the RO issued a rating decision which denied the Veteran's claims of entitlement to service connection for alcoholism and for a low back disorder, as well as entitlement to an increased evaluation for anxiety disorder and depression.   The Veteran subsequently filed a timely notice of disagreement as to each of these issues.  As the RO has not yet issued a statement of the case addressing these issues, the Board must remand them for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of each issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

1.  The RO must issue a statement of the case and notification of the Veteran's appellate rights addressing the issues of (1) entitlement to an evaluation in excess of 50 percent for anxiety disorder and depression; (2) entitlement to service connection for alcoholism, to include as secondary to service-connected disabilities; and (3) entitlement to service connection for a low back disorder.  See 38 C.F.R. §§ 19.29, 19.30 (2013).  The Veteran and his representative are reminded that to vest jurisdiction over any issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal of any of these issues, it must be returned to the Board for appellate review.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to specifically include all VA and non-VA medical providers who have treated him for his service-connected right wrist disorder since October 2008.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Thereafter, the Veteran must be afforded an examination to determine the current severity of his service-connected nonunion, right scaphoid, with arthritis of the right wrist.  The claims files and any pertinent evidence electronically maintained that is not contained in the claims files must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner must provide accurate and fully descriptive assessments of symptoms of the Veteran's nonunion, right scaphoid, with arthritis of the right wrist.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected right wrist.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right wrist.  

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination, and that the consequences for failure to report for an examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation in the claim file must show that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issues on appeal, with consideration of all evidence received since the October 2012 statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

